Citation Nr: 1722721	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a skin disorder, to include chloracne and to include as secondary to exposure to herbicide agents in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1955 to January 1978.  He was awarded a Purple Heart for wounds received in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran initially requested a Board hearing before a Veterans Law Judge for the issues on appeal.  However, he withdrew that request in March 2017.  

Initially, the Veteran also appealed service connection claims for bilateral hearing loss and left knee disabilities, although service connection for those disabilities were awarded in August 2016 and November 2016 rating decisions, respectively.  The Board therefore considers those appeals to be final at this time and they will no longer be addressed in this decision.  

Finally, the Board notes that the bilateral eye issue consisted of two separate issues of service connection for bilateral eye absence of tear ducts and right eye recurrent erosion due to facial flash burn.  The Board, however, has combined those two issues into a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The bilateral eye claim is considered reopened.  That reopened issue and the skin disorder issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a bilateral eye disorder has been received since the final February 1980 Board decision that denied service connection for a disorder of the eyes.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a bilateral eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2016). Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104(b).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, the Veteran claimed service connection for a bilateral eye disorder in April 1978; the AOJ denied service connection for a disorder of the eyes in June 1978, which the Veteran timely appealed to the Board.  The Board denied service connection for disorder of the eyes in a February 1980 Board decision.  

The Veteran did not timely request reconsideration of the February 1980 Board decision and it is therefore final.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is required to reopen the bilateral eye disorder claim, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the final February 1980 Board decision, the Veteran has submitted several private and VA treatment records documenting bilateral eye disorders, as well an October 2010 medical opinion from his private physician, Dr. J.B.S., which relates the eye disorder to military service.  Furthermore, the AOJ obtained a VA examination as to the claimed bilateral eye disorders in September 2016.  Therefore, the Board finds that new and material has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a bilateral eye disorder has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.


REMAND

Regarding the skin disorder claim, the Board reflects that the Veteran's VA treatment records document that he has "chronic chloracne" and seborrheic keratosis versus solar lentigines; it was noted that the Veteran's private physician, Dr. C.C., diagnosed the Veteran's skin condition as chloracne, although those records appear to reflect diagnoses of pruritic dermatitis and seborrheic keratosis and not chloracne.  The Veteran's VA and private treatment records also reveal diagnoses of seborrhea and tinea corporis.  

Additionally, the Veteran's exposure to herbicide agents is presumed in this case given his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, there is no evidence of chloracne either in service or within one year of his last exposure to herbicide agents; consequently, service connection on a presumptive basis cannot be awarded at this time.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

However, the inquiry of whether the Veteran's claimed skin disorders are due to his herbicide agent exposure does not end merely because presumptive service connection is not warranted.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, as no VA examination of the Veteran's skin disorders has been afforded to him, a remand is necessary in order to obtain adequate medical opinions in this case.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Respecting the eye claim, the Veteran's service treatment records document treatment for eye pain, conjunctivitis and blepharitis during military service.  During examination in September 2016, the VA examiner diagnosed the Veteran with bilateral blepharitis and cataracts; it was also noted that the Veteran had bilateral entropion repair during the appeal period, although he had no current symptoms related to entropion.  

The Board finds the VA examiner's September 2016 opinion inadequate, as the examiner failed to opine as to the etiology of the diagnosed cataracts.  Moreover, the examiner failed to consider whether the entropion was related to military service, even though that condition appears to have resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Finally, as to the diagnosed blepharitis, the examiner did not address the treatment for that condition during military service.  Consequently, a remand is necessary in order to obtain another adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Corpus Christi VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's bilateral eye disorders, including bilateral blepharitis, cataracts and residuals of entropion repair, are due to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral eye disorders found at any point during the course of the appeal (even if currently resolved), to include bilateral blepharitis, cataracts and residuals of entropion repair.  Then, the examiner must opine as to whether any bilateral eye disorders found, including bilateral blepharitis, cataracts and residuals of entropion repair, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include the complaints of eye pain and noted treatment for blepharitis and conjunctivitis therein.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's claimed skin disorders are due to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all skin disorders found at any point during the course of the appeal (even if currently resolved), including chloracne, seborrhea, SK's, and/or solar lentigines.  Then, the examiner must opine as to whether any skin disorder found at least as likely as not (50 percent or greater probability) began during service, or within one year of discharge therefrom, or is otherwise the result of his military service, to include conceded exposure to herbicide agents therein.  

An opinion merely stating that any of the noted skin disorders are not on the list of presumptive diseases for herbicide exposure is not an adequate opinion regarding whether the Veteran's skin disorders are due to his herbicide exposure during military service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral eye and skin disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


